department of the treasury internal_revenue_service washington dc date office_of_chief_counsel number release date uilc tl-n-2978-01 cc fip internal_revenue_service national_office field_service_advice memorandum for area_counsel lmsb communications technology and media from lon b smith associate chief_counsel financial institutions and products cc fip subject tl-n-2978-01 this memorandum constitutes chief_counsel_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer ic year year year year year year year year state a state b state c state d state e state f state g state h state i state j m n o p r x issues whether a transaction by which a self-insured company retroactively insures known losses arising under workers’ compensation acts constitutes insurance for federal_income_tax purposes assuming the transaction does not constitute insurance for federal_income_tax purposes when does economic_performance occur with regard to the premium payments made by the company conclusions additional factual development is needed to determine whether the transaction is an insurance transaction assuming however that the transaction is not an insurance transaction economic_performance occurs as payments are received by the claimants facts taxpayer is a state a corporation engaged in the business of providing m services with some exceptions noted below for the period january of year through april of year taxpayer was permissibly self-insured for workers’ compensation benefits in the states of b c d e f g h and i for the period beginning on january of year through april of year taxpayer purchased specific excess policies from unrelated commercial insurance carriers in the early years of this period taxpayer typically retained as its own workers’ compensation obligation the first dollar_figure million per incident and insured with commercial carriers the range between dollar_figure million to dollar_figure million beginning in year coverage under the specific excess policies increased and divided into two elements workers’ compensation coverage a and workers’ compensation coverage b coverage a involves an agreement under which an insurance_company promises to pay all compensation and all benefits required of an insured employer under the workers’ compensation act of the state or states listed in the policy coverage b often provided for situations in which an employee not covered under workers’ compensation laws could sue for injuries suffered under common_law liability during this later period of time the excess insurers provided unlimited coverage up to the statutory limit of the states involved and the limits on coverage b ranged from dollar_figure million to dollar_figure million we understand that the specific excess policies were not subject_to an aggregate policy limit also limiting taxpayer’s workers’ compensation obligations are state statutes that provide for the reduction of the employer’s workers’ compensation payment obligation to the extent necessary to avoid diminution of the federal social_security disability insurance payments see eg n of the state e labor code on march of year taxpayer was issued a binder on the letterhead of o insurance broker indicating that for certain premiums ic a state j insurer would reimburse taxpayer for losses and allocated loss adjustment expenses paid between november of year and may of year for losses occurring prior to april of year in the binder two premiums were stated to be dollar_figurex for the period of january of year to january of year and dollar_figurex for the period january of year to april of year for a total of dollar_figurex the binder states that the effective date was may for losses occurring between january year and april of year an invoice of the o insurance broker dated april of year recites the amount of dollar_figurex and a credit of dollar_figurex which totals dollar_figurex on february of year and january of year respectively taxpayer ceased being self insured in state g and d respectively for purposes of this memorandum it is assumed that subsequent to february of year and january of year with respect to its operations in state g and state d respectively taxpayer was insured by another insurance carrier or alternatively discontinued the kind of operations that require it to provide a workers’ compensation program in those states we are uncertain as to whether taxpayer had any coverage during the period august of year and january of year during year taxpayer and ic applied to the department of industrial relations of state b for permission to release taxpayer from its obligations under the state b statutes as a self insurer and pursuant to p of the state statute the parties presented to the state b industrial relations department a document entitled special excess workers compensation and employers liability policy declarations on december of year the department approved the release of taxpayer’s obligations as a self-insurer and the substitution of ic’s obligations in lieu thereof with a policy effective date of october of year taxpayer’s representatives represent they do not know whether taxpayer has received any comparable state approvals from the other states on june of year taxpayer and ic signed two assumption agreements one dealt with the transfer of taxpayer’s workers’ compensation obligations to ic with respect to state b and the other dealt with the transfer of taxpayer’s workers’ compensation liabilities to ic concerning the other states that taxpayer currently operated in or formerly operated in the assumption agreements recite that ic is fully qualified to handle workers’ compensation claims under the laws of the involved states including reporting and claims payment the agreements further recite that ic is willing to assume certain of taxpayer’s unpaid liabilities and obligations under the workers’ compensation laws of the involved states and to assume certain employers’ liability and to hold taxpayer its respective successors transferees affiliates and assignees free of claims and liabilities thereunder up to aggregate limits specified therein the assumption_agreement with respect to state b provided for a stated cash consideration of dollar_figurex and the assumption_agreement with respect to the other states provided for a cash consideration of dollar_figurex other than the cash consideration the only other_amounts stated in the assumption agreements are a self- insurer deposit for state b at dollar_figurex and a self-insurer deposit for the remaining states at dollar_figurex the agreements provide that the total principal_amount of any surety bond or other collateral together with all payments made by ic shall not exceed dollar_figurex and dollar_figurex respectively there is some ambiguity as to whether these figures provide an aggregate limit on the respective policies or are merely a reference to the surety bond requirements that view of the facts is inconsistent with the recitation that the policies contain an aggregate limit of ic’s liability the assumption october of year is the date that taxpayer as a policyholder of ic was granted coverage under the state b guarantee fund which provides certain benefits there are a number of other inconsistences between the assumption_agreement and the previously described document approved by the state b industrial relations department on december of year while the document submitted to the state b department was in the form of an insurance_policy and approved by the department as such the assumption_agreement unequivocally states that the assumption_agreement is not and shall not be interpreted as a contract of insurance agreements assign to ic all of taxpayer’s rights to any salvage and subrogation arising out of its workers’ compensation claims incurred while taxpayer was self insured taxpayer also assigned to ic all of the existing specific excess policies that taxpayer had in effect during the period january of year through april of year the assumption agreements recite that taxpayer acknowledges that the agreements do not relieve taxpayer of its statutory obligations as a self-insurer and acknowledges that taxpayer will still file or assist ic in filing required statutory reports on taxpayer’s behalf law and analysis issue generally premiums_paid for insurance are deductible under sec_162 of the internal_revenue_code if directly connected with a taxpayer’s trade_or_business sec_1_162-1 of the income_tax regulations although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 a similar standard has been used both for exemption from federal antitrust laws see 440_us_205 the primary elements of an insurance_contract are the spreading and underwriting of a policyholders’s risk and for federal securities laws see 359_us_65 moreover the opinions in 387_us_202 and in legierse u s pincite indicate that the transfer of an investment risk cannot by itself create insurance more recently a series of cases in the captive_insurance_company area have provided a 3-prong test whether the arrangement involves the existence of an insurance risk whether there was both risk shifting and risk_distribution and whether the arrangement was for insurance in its commonly accepted sense see eg 979_f2d_1341 9th cir in revrul_89_96 1989_2_cb_114 a business incurred a liability substantially in excess of dollar_figurex to injured persons as a result of a catastrophe that occurred in date the business’ existing liability coverage at the time totaled dollar_figurex in date the business entered into a contract with a casualty insurance_company for additional liability insurance in the amount of dollar_figurex the premium for this insurance was dollar_figurex in exchange the insurance_company promised to pay subject_to the contract limit of dollar_figurex those sums in excess of dollar_figurex for which the taxpayer would become legally liable to pay as damages as a result of the catastrophe economically it was expected that the amount of the net premium received by the insurance_company plus the tax_benefit of the deduction for losses_incurred plus the investment_income on those amounts would exceed the possibly maximum anticipated liability of dollar_figurex under its contract with the business the ruling concludes that the arrangement does not involve the requisite risk shifting necessary for insurance the risk event had already occurred the losses were reasonably expected to far exceed the contract’s limit of dollar_figurex and the risks transferred were in the nature of investment risk not insurance risk we believe that the analysis of revrul_89_96 has equal application to the purchaser of such a contract additional factual development is warranted before applying that analysis in the present case we believe that actuarial assistance would be necessary to quantify the liability shifted to ic and consider all of the relevant factors involved in the case including the protections that ic has secured from the existing policies statutes of limitations other limitations federal disability benefits and the deaths of covered workers you should secure from taxpayer true copies the existing specific excess polices that were issued to taxpayer during the period of its self insurance and assigned to ic in our view the appropriate legal standard for measuring ic’s effective cap would be based on reasonable expectations and not on the theoretical maximum liability that might apply if everything that could go wrong went wrong see 113_tc_254 aff’d f 3rd 11th cir you may also consider whether the arrangement was for ‘insurance’ in its commonly accepted sense harper pincite by focusing upon how the transaction was treated at the insurance_company level for example did ic treat this transaction as insurance by paying the appropriate premium tax paying the appropriate assessments to the respective state guarantee funds and treating the amounts received as premium income on its naic annual_statement filed with the state j insurance regulator arrangements that do not present a significant risk of we note that some workers’ compensation statutes applicable to this case bar certain claims in as short a period as one year section r of the state g labor and industrial relations code in winn-dixie the taxpayer unsuccessfully defended the claimed economic_substance and business_purpose of its leveraged corporate-owned life_insurance program coli by suggesting that the block of life_insurance policies could conceivably require payment of large unexpected death_benefits the tax_court dismissed this argument stating that it was convinced that this was so improbable as to be unrealistic and therefore had no economic significance a principle that has emerged from the treatment of property and casualty reinsurance and applicable in theory to primary coverage is that i t must be reasonably possible that the reinsurer company assuming the contracts may realize a significant loss from the transaction see naic accounting practices and procedures manual presently reflected as paragraph of the statement of statutory accounting procedures ssap no in the naic’s accounting practices and procedures manual date the state insurance regulators were concerned that financing transactions were being disguised as reinsurance indemnification of the ceding company against loss or liability relating to insurance risk in reinsurance requires both of the following the reinsurer assumes significant risk under the reinsured underwriting_loss are accounted for as a deposit by the assuming insurance_company it may be appropriate to treat the purchaser of such an arrangement as not having insurance as well issue sec_461 of the internal_revenue_code provides in part that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under the accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides in part that for purposes of determining whether an accrual basis taxpayer can treat the amount of any liability as incurred the all_events_test is not treated as met any earlier than the taxable_year in which economic_performance occurs with respect to the liability sec_461 provides in part that if the liability of the taxpayer requires a payment to another and arises under any workers compensation act or out of any tort economic_performance occurs as the payments to such person are made see also sec_1_461-4 sec_1_461-4 provides that economic_performance does not occur as a taxpayer makes payments in connection with such a liability to any other person including a_trust escrow account court-administered fund or any similar arrangement unless the payments constitute payment to the person to which the liability is owed under sec_1 g ii b instead economic_performance occurs as payments are made from that other person or fund to the person to which the liability is owed sec_1_461-4 provides that payment to the person to whom the liability is owed is accomplished if a cash_basis taxpayer in the position of that person would be treated as having actually or constructively received the amount of the payment as gross_income under the principals of sec_451 without regard to any provision which specifically excludes the amount from gross_income thus for example the purchase of an annuity_contract or any other asset generally does not constitute portions of the underlying insurance contracts it is reasonably possible that the reinsurer may realize a significant loss from the transaction underlining supplied payment to the person to which the liability is owed unless the ownership of the contract or other asset is transferred to that person sec_1_461-4 example describes the application of the economic_performance requirement to a liability arising out of a tort in the example z corporation an accrual_method taxpayer agrees to purchase an annuity_contract that will pay a the claimant dollar_figure annually for a period of years in the same year z pays an unrelated insurance_company dollar_figure for such an annuity_contract z retains ownership of the contract economic_performance occurs with respect to z’s liability as each payment is made to a thus dollar_figure is incurred by z for each taxable_year that a payment is made to a the result is the same if z secures the obligation with a standby_letter_of_credit assuming that the arrangement between taxpayer and ic to retroactively reinsure known losses arising under workers compensation acts does not constitute insurance for federal_income_tax purposes the premiums_paid are payments to another person under sec_1_461-4 since taxpayer retains ownership of the policy or contract economic_performance occurs as the claimant the person to whom the liability is owed receives each payment case development hazards and other considerations associate chief_counsel financial institutions products by s mark smith chief cc fip
